     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 1 of 13


 1    Roger A. Colvin, Esq. (SBN 068773)
      Vincent C. Ewing, Esq. (SBN 177708)
 2    Alvarez-Glasman & Colvin
      Attorneys at Law
 3    13181 Crossroads Parkway North
      Suite 400 – West Tower
 4    City of Industry, CA 91746
      Telephone: (562) 699-5500
 5    Facsimile: (562) 692-2244
      rcolvin@agclawfirm.com
 6
 7
      Attorneys for Defendants, City of Chico,
      Jeremy Gagnebin, Alex Fliehr, and Jared Cumber
 8
                            UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11    DAVID PHILLIPS, individually and as        )   Case No.: 2:18-cv-00153-JAM-DMC
      a co­successor-in-interest to Decedent     )
12    DESMOND PHILLIPS; DELPHINE                 )
      NORMAN, individually and as a co-          )   (Assigned to the Honorable District Court
13    successor-in-interest to Decedent          )   Judge John A. Mendez)
      DESMOND PHILLIPS; CHADRICK                 )
14    INGRAM, individually; K.T. by and          )
      through his Guardian Ad Litem              )   DEFENDANTS’ REPLY TO
15    LATISHA WILLIAMS,                          )   PLAINTIFFS’ OPPOSITION TO
                                                 )   DEFENDANTS’ MOTION FOR
16                                               )   SUMMARY JUDGMENT, OR IN THE
                                                 )   ALTERNATIVE, FOR PARTIAL
                     Plaintiffs,                 )
17
                                                 )   SUMMARY JUDGMENT;
             v.                                  )   MEMORANDUM OF POINTS AND
18                                                   AUTHORITIES
                                                 )
19    CITY OF CHICO, a municipal                 )
      corporation; JEREMY GAGNEBIN,              )   DATE:       July 30, 2019
20    individually and in his capacity as an     )   TIME:       1:30 p.m.
      officer for the Chico Police Department; )     CTRM:       6
21    ALEX FLIEHR, individually and in his )
      capacity as an officer for the Chico       )
22    Police Department; JARED CUMBER, )
      individually and in his capacity as an     )
23    officer for the Chico Police Department; )
      and DOES 1-50, inclusive, individually ))
24    and in their official capacities as police )
      officers for the CITY OF CHICO Police )
25    Department,                                )
26                                               )
                                                 )
27
                     Defendants.                 )
                                                 )
28                                               )


                                                 1
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 2 of 13


 1          TO THE HONORABLE COURT, PLAINTIFFS AND TO THEIR
 2    ATTORNEYS OF RECORD:
 3          Defendants CITY OF CHICO, JEREMY GAGNEBIN, ALEX FLIEHR and
 4    JARED CUMBER (collectively, the “Chico Defendants”) hereby submit the
 5    following Reply to Plaintiffs’ Opposition to Defendants’ Motion for Summary
 6    Judgment, or, in the alternative, Partial Summary Judgment.
 7
 8    Dated: July 23, 2019                 ALVAREZ-GLASMAN & COLVIN
 9
10
                                           /s/ Roger A. Colvin, Esquire
11                                         Roger A. Colvin
                                           Attorneys for Defendants
12                                         City of Chico, Jeremy Gagnebin, Alex
13
                                           Fliehr, and Jared Cumber

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 3 of 13


 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.    USE OF FORCE CLAIM:
 3          In Plaintiffs’ analysis of whether the use of force was objectively reasonable
 4    under the Graham standard, Plaintiffs initially addressed whether the officers
 5    considered Desmond Phillip’s (“Desmond”) mental illness in their approach to him.
 6    Plaintiffs claim that the evidence surrounding this issue creates a material fact
 7    question. (Opposition,13:12-13).
 8          Contrary to this assertion, the undisputed evidence is that upon arrival at the
 9    scene, Officer Cumber (“Cumber”) spoke to fire personnel who informed him that
10    there was a possible seizure disorder involving Desmond and that Desmond had
11    become combative, causing fire personnel to leave the apartment. (UF#4)
12    Additionally, Officer Gagnebin (“Gagnebin”) had information that the service call
13    was a probable 5150 involving Desmond. (UF#6) These officers were aware from
14    the outset that mental illness was a possible issue. (UF#4). Additionally, it is
15    undisputed Officers Cumber, Gagnebin and Fliehr had received a 911 dispatch call
16    informing them that Desmond was trying to kick in a door to a bedroom and was
17    trying to stab his father. (UF#9).
18          The undisputed evidence is that after having this information, Gagnebin,
19    prior to entering the apartment, spoke to Desmond telling him that he and the other
20    officers were Chico Police and that they were not there to hurt him but to get help.
21    (UF#19). The evidence is also undisputed that Gagnebin repeated these statements
22    to Desmond more than ten (10) times. (UF#20). It is further undisputed that
23    Gagnebin called Desmond by his first name to attempt to get Desmond to talk to
24    him. (UF#21). The evidence is clear and undisputed that these officers did take
25    into consideration Desmond’s mental state in their approach to him prior to either
26    entering the apartment and prior to using deadly force.
27          Plaintiffs next assert that a material fact exists as to whether Desmond posed
28    an immediate threat to the Defendants or others. (Opposition, 13:27-28; 14:1-5).

                                               3
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 4 of 13


 1    Plaintiffs assert that it is undisputed upon forced entry into the Phillips’ home, any
 2    threat to the occupants of the home had been abated, yet Plaintiffs fail to provide
 3    undisputed facts or evidence that supports this generalized conclusion. What is
 4    undisputed, however, is that before forced entry, Cumber, Gagnebin and Fliehr had
 5    information from 911 dispatch that Desmond was actively attempting to attack his
 6    father inside a bedroom somewhere in the apartment, and that Desmond was
 7    attempting to stab his father, “Now.” (UF##7, 8, 9, 10). The Fourth Amendment
 8    standard is reasonableness, and it was reasonable for these officers, based upon this
 9    information alone to move quickly if delay “would gravely endanger their lives or
10    the lives of others.” Warden Md. Penitentiary v. Hayden, 387 U.S. 294, 298-299
11    (1967).
12          Plaintiffs also assert (1) the alleged failure to take Desmond into custody by
13    less intrusive means, and (2) the officers failed to de-escalate the situation. Besides
14    the aforementioned communications by Gagnebin to seek help for Desmond, which
15    was ignored, it is undisputed that Fliehr saw Desmond inside the apartment holding
16    two large kitchen knives, one in each hand. (UF#24). It is also undisputed that
17    after receiving numerous requests by Gagnebin to help him, Desmond summarily
18    closed the front door shut, leaving the officers outside the apartment, unknowing
19    whether Desmond would carry out his threats to stab his father or the children
20    inside. (UF#25). It is further undisputed that after the front door was shut by
21    Desmond, and before entry into the apartment, Fliehr had received information
22    from Officer Martin that there was a verbal altercation going on inside the
23    apartment. (UF#27). Simply put, the evidence is undisputed that Desmond did not
24    provide the officers the luxury of additional time to use less intrusive means or
25    tactics of further de-escalation. As Plaintiffs aptly cited in Smith v. City of Hemet,
26    394 F.3d 701 (9th Circuit), the “availability of alternative methods of capturing or
27    subduing a suspect may be a factor to consider when viewing the possibility of less
28    intrusive means.” The problem here is that Desmond and the exigent circumstances

                                                4
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 5 of 13


 1    he created, did not provide these officers with any time to develop less alternative
 2    means to take him into custody.
 3    II.   TATICAL PLAN AND EXPERT OPINION:
 4          Plaintiffs also assert that the officers failed to properly develop a tactical plan
 5    and failed to include a previous, unrelated incident involving Desmond into their
 6    plan. (Opposition, 9:14-19).
 7          It is undisputed that Gagnebin, Cumber and Fliehr devised a tactical plan of
 8    entering the apartment. (UF#30). Cumber told Gagnebin and Fliehr that once
 9    Desmond presented himself to be a good target, Cumber would attempt to tase
10    Desmond before the officers did anything else. (UF#31). It is undisputed that the
11    tactical plan was to incapacitate Desmond temporarily so that he could be detained
12    and handcuffed. (UF#33). Clearly, the evidence is undisputed, a tactical plan was
13    in place before entry.
14          Plaintiffs’ expert Roger Clark opined that the tactical plan was a failure
15    because the officers had failed to communicate that they had previously placed
16    Desmond on a 5150 hold, and did not collectively ascertain that Desmond was
17    mentally impaired. (Opposition, 9:14-19).
18          Clark’s opinions are specious based upon the exigency of the circumstances
19    and the immediacy of action. The fact that Desmond had mental illness issues from
20    knowledge of an unrelated previous case did not preclude the officers from forcing
21    entry into the apartment. It is undisputed that Desmond was armed with a weapon,
22    had threatened fire personnel, was acting irrational, ignored repeated requests for
23    assistance, threatened to stab his father, and was in a small apartment with
24    grandchildren hiding out in a locked bedroom with the door shut.                 Clark’s
25    conclusory, unsupported statement that “there was sufficient time to develop a
26    plan” is simply not supported by the evidence. There was no time for the officers to
27    discuss previous personal contacts regarding Desmond, especially in light of their
28    knowledge that Desmond had threatened to stab his father and their knowledge that

                                                5
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 6 of 13


 1    Desmond’s father also threatened to shoot Desmond. (UF#8). Plaintiffs claim that
 2    the plan was a failure and somehow ill-conceived is not supported by the evidence.
 3            Importantly, Plaintiffs admit and concede that Plaintiffs “do not take issue
 4    with Defendant Officers’ entry into the apartment or initial deployment of Taser.”
 5    (Opposition, 21. Note 1, 27-28). This seems incongruent with Plaintiffs’ argument
 6    that the tactical conduct was one element to establish that the use of force was
 7    unreasonable.
 8    III.    THE UNDISPUTED MATERIAL FACTS DO NOT SUPPORT A
 9            FOURTEENTH AMENDMENT CLAIM:
10            Plaintiffs mistakenly and unexplainably state that Defendants have asserted
11    that the Fourteenth Amendment claim fails because there is no evidence of the
12    officers’ “ulterior motive.” (Opposition, 19:3-4). This is simply untrue and not the
13    case.
14            Plaintiffs’ Fourteenth Amendment claim should be dismissed because
15    Plaintiffs have failed to offer any evidence to support the showing that Officers
16    Cumber, Gagnebin and Fliehr intentionally acted with a purpose unrelated to
17    legitimate law enforcement objectives. Where a law enforcement officer makes a
18    snap judgment in an escalating situation, as was the case here when Desmond
19    slammed the door shut, “h[er] conduct may only be found to shock the conscious if
20    [s]he acts with a purpose to harm unrelated to legitimate law enforcement
21    objective.” Wilkinson v. Torres, 610 F.3d 546, 554 (9th Cir. 2010).
22            Plaintiffs have failed to provide any supporting evidence or undisputed
23    material facts to establish that the Defendant officers acted with a purpose to harm
24    Desmond unrelated to a legitimate law enforcement objective. Instead, Plaintiffs
25    merely assert that Defendants knew Desmond suffered from a mental illness, and
26    failed to devise an appropriate tactical plan and “panic – shot” Desmond.
27    (Opposition, 19:14-16).
28            Plaintiffs also state that “it is arguable that the shooting officers would have

                                                 6
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 7 of 13


 1    refrained had Defendant Cumber simply communicated that he was redeploying his
 2    taser.”   (Opposition, 19:17-19).   Clearly, Plaintiffs have stated a speculative,
 3    unsupported conclusion in order to bootstrap their argument that the shooting
 4    officers acted with an intent to harm Desmond. What “arguably” could have
 5    occurred is pure speculation and does not satisfy the shock the conscious test
 6    delineated in Wilkinson, supra. As such, Plaintiffs’ Fourteenth Amendment fails as
 7    a matter of law and should be dismissed.
 8    IV.   QUALIFIED IMMUNITY APPLIES:
 9          Plaintiffs assert that material fact questions exist to preclude summary
10    judgment on the basis of qualified immunity. (Opposition, 11:8-11)
11          In support of this assertion, Plaintiffs (1) offer the testimony of Sgt.
12    Lefkowitz who testified that he saw Desmond stand up after being tased and was
13    moving in a jerky chicken-dance type manner as if the Taser was still active.
14    (Opposition, 5:3-5), and (2) Sgt. Williams who saw the same jerking movements
15    and then pop up. (Opposition, 14:12-13).
16          In offering the above testimony, Plaintiffs state, “The Sergeants observations
17    belies all of Defendant officers’ testimony that Desmond was directly charging
18    and/or sprinting toward the shooting officers or doing anything other than being
19    under the influence of the Taser.” (Opposition, 14:13-16).
20          The observations of Lefkowitz and Williams about seeing Desmond’s
21    reaction to Taser does not negate anything as to the movement of Desmond after
22    reacting to the Taser and rushing directly toward Fliehr and Gagnebin. In fact,
23    Plaintiffs fail to provide any evidence or testimony from either Lefkowitz or
24    Williams that they saw or didn’t see Desmond’s movements towards Officers Fliehr
25    and Gagnebin after being tased. To the contrary, Lefkowitz testified that what he
26    witnessed concerning the Taser effects upon Desmond occurred when he was
27    outside the apartment, “back of the stack after the Taser deployment.” (Plaintiffs’
28    Exhibit “E,” 23:1-6). More to the point, Lefkowitz wasn’t even in the apartment

                                                 7
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 8 of 13


 1    when the shooting occurred.      (Plaintiffs’ Exhibit “E,” 23:19-21).    Moreover,
 2    Lefkowitz testified that he did see an elongated object that had a metal reflective
 3    piece on it in Desmond’s hand after the Taser deployment. (Plaintiffs’ Exhibit “E,”
 4    22:16-25; 23:1-6) This is consistent with Gagnebin’s description of the weapon
 5    used by Desmond when advancing toward Gagnebin.
 6          As to Sgt. Williams, he testified that he didn’t even know which officer shot
 7    at Desmond and immediately after the shooting. (Plaintiffs’ Exhibit “D,” 81:17-25)
 8    Plaintiffs have only provided testimony of Lefkowitz and Williams as to their
 9    observations during the Taser activation.      Plaintiffs provided no supporting
10    evidence to refute the testimony of Fliehr and Gagnebin as to how Desmond moved
11    towards them with weapons in hand moments prior to the shooting. (Plaintiffs’
12    Exhibit “D,” 81:12-19). There is no supporting evidence provided by Plaintiffs
13    which “belies” Fliehr and Gagnebin’s testimony regarding Desmond’s movements
14    rushing toward Fliehr and Gagnebin.
15          Lastly, Plaintiffs stated that Sgts. Lefkowitz and Williams “did not see
16    Desmond make any type of slashing movement or charge at the shooting officers.”
17    (Opposition, 14:21-23). After making this broad conclusion, Plaintiffs failed to
18    provide supporting evidence.
19    V.    DEFENDANT OFFICERS ARE ENTITLED TO QUALIFIED
20          IMMUNITY ON THE ADA CLAIM:
21          Plaintiffs misapprehend Defendants’ argument in City & County of San
22    Francisco v. Sheehan, 135 S.Ct. 1765 (2015) as it relates to the Supreme Court’s
23    holding that the officers in Sheehan were entitled to qualified immunity. 135 S. Ct.
24    15 1778.
25          Plaintiffs claim that Defendants’ analysis “that Sheehan II applies qualified
26    immunity to ADA claims is completely false” is not supported by the Sheehan
27    decision. The Court in Sheehan did address the issue of whether the individually
28    named officers were entitled to qualified immunity. The Court made an analysis as

                                              8
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 9 of 13


 1    to whether the officers’ failure to accommodate Sheehan’s illness violated clearly
 2    established law. The Court held that it did not and held that qualified immunity
 3    applied.
 4           Moreover, Plaintiffs’ Eighth Cause of Action entitled, “Title II of the
 5    Americans with Disabilities Act,” names Officers Gagnebin, Fliehr and Cumber. In
 6    this cause of action, Plaintiffs allege that the conduct of Gagnebin, Fliehr and
 7    Cumber denied Plaintiffs’ decedent the benefits of the ADA. (Complaint, 20:18-
 8    21).
 9           Much like the analysis that Gagnebin, Fliehr and Cumber are entitled to
10    qualified immunity in the use of force claim, the same conclusion applies here to
11    the ADA claim. A reasonable officer would have understood that applying deadly
12    force to on-rushing Desmond, with weapons in hand, was not unconstitutional.
13    Plaintiffs’ ADA claim should fail.
14    VI.    PLAINTIFFS’ STATE CLAIMS WARRANT DISMISSAL:
15           The moving and opposition papers make clear that the parties agree that the
16    “objective reasonableness” standard applicable to Plaintiff’s Fourth Amendment
17    claim for excessive force applies equally to the state law claims for negligence,
18    negligent infliction of emotional distress, and violation of the Bane Act. In addition
19    to the fact that the force at issue in this case was objectively reasonable so as to
20    defeat the federal claims, the reasonableness standard as applied to the state law
21    claims must take into account state law immunities afforded to law enforcement in
22    situations such as this. Under California law, the Penal Code privileges defeat
23    liability for peace officer use of force under any tort theory, including negligence.
24    “A privileged act is by definition one for which the actor is absolved of any tort
25    liability, whether premised on the theory of negligence or intent.”          See, e.g.,
26    Gilmore v. Superior Court (1991) 230 Cal.App.3d 416, 421.             Thus, “if, in a
27    particular case, the facts establish a justifiable [use of force] under the Penal Code,
28    there is no civil liability.” Id. at p. 422; accord Nakashima v. Takase (1935) 8

                                                9
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 10 of 13


 1    Cal.App.2d 35, 38; Brooks v. Sessagesimo (1934) 139 Cal.App. 679, 679-81;
 2    Horwich v. Superior Court (Acuna) (1999) 21 Cal.4th 272, 285, citing Gilmore,
 3    supra (“when the defendant has been justified in the use of deadly force against the
 4    decedent, the privileged nature of the conduct is a defense to all civil liability.”).
 5          California law expressly provides that a peace officer who attempts to make
 6    an arrest need not retreat or desist from his efforts by reason of the resistance or
 7    threatened resistance of the person being arrested; nor shall such officer be deemed
 8    an aggressor or lose his right to self-defense by the use of reasonable force to effect
 9    the arrest or to prevent escape or to overcome resistance. Cal. Pen. Code § 835a.
10    Section 835a is directly on point and provides immunity to the Officers in
11    connection with the state law claims.
12          Plaintiffs also attempt to establish negligence vis-à-vis the alleged pre-
13    shooting conduct of the officers leading up to the use of deadly force. (Opposition,
14    21:15-20). In Hayes v. County of San Diego, 57 Cal.4th 622, 632 (2013), the
15    California Supreme Court addressed the issue of whether law enforcement tactical
16    conduct and decisions preceding the use of deadly force are factors which can give
17    rise to negligence liability.    In answering in the affirmative, the Court stated,
18    however, that the tactical conduct and decisions must be viewed as part of the
19    totality of the circumstances as well as whether the use of deadly force was
20    unreasonable under those circumstances. The Hayes court emphasized the critical
21    elements of the Graham standard, totality of the circumstances and the
22    reasonableness of the use of deadly force. As argued above, the tactical plan was in
23    place before entering the apartment. It was not the plan which gave rise to the use
24    of deadly force, but the life threatening conduct of Desmond which gave rise to the
25    degree of force. The Hayes negligence standard was not breached by the Defendant
26    officers.
27    ///
28    ///

                                                 10
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 11 of 13


 1    VII. MONELL CLAIM FAILS TO ESTABLISH POLICY OF DELIBERATE
 2          INDIFFERENCE BY CITY:
 3          The moving and opposition papers are also in agreement that a failure to train
 4    its employees may create Section 1983 liability where the failure to train amounts to
 5    deliberate indifference to the rights of persons with whom the [employee] came in
 6    contact. City of Canton v. Harris, 489 U.S. 378, 388 (1989). The salient factor is
 7    whether the training program is adequate and, if not, whether such inadequate
 8    training can justifiably be said to represent municipal policy.” Long v. Cnty Los
 9    Angeles, 442 F.3d 1178, 1186 (9th Cir. 2006). Where the moving and opposition
10    papers differ concerns Plaintiffs’ failure to establish evidence that there was an
11    official policy by the City of Chico which was the moving force for the violation.
12          Plaintiffs offered no evidence of the inadequacy of police training at the City
13    of Chico. Plaintiffs simply point to the conduct of Defendant Officers stating (1)
14    they knew of Desmond’s mental illness, and (2) did not share this information, or
15    use this information to inform their interaction with him. (Opposition, 9:17-19).
16    Plaintiffs have the burden to establish that the deficiency in training caused the
17    officers’ indifference to the Plaintiffs’ decedent’s constitutional rights.       One
18    incident of knowing of the mental illness and not sharing this information does not
19    give rise to a legal or factual showing of inadequate training which amounted to a
20    municipal policy.
21          Plaintiffs chose not to provide their own separate statement of undisputed
22    facts to establish that the failure to train reflected a deliberate or conscious choice
23    by the City of Chico, or that the within action by these officers, were made pursuant
24    to an official municipal policy which caused the constitutional violation. As such,
25    Plaintiffs’ Monell claim fails.
26    ///
27    ///
28    ///

                                               11
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 12 of 13


 1    VIII. PLAINTIFFS OFFER NO OPPOSITION TO REQUEST TO
 2          DISMISS THE SECOND CLAIM FOR DENIAL OF MEDICAL
 3          CARE:
 4          Plaintiffs’ Second Cause of Action for “42 U.S.C. § 1983, Survival Action,
 5    Denial of Medical Care,” fails because Plaintiffs offer no opposition to the
 6    argument presented in the moving papers. In fact, it is undisputed that medical care
 7    was rendered to Plaintiffs’ decedent. (UF## 79, 80, 81). As such, this claim should
 8    be dismissed.
 9    IX.   PLAINTIFFS’ STATE LAW CLAIMS DO NOT INCLUDE BATTERY:
10          Plaintiffs’ Opposition contains an argument and points and authorities
11    pertaining to an alleged state law battery claim. (Opposition, 20:21-26). Plaintiffs
12    do not allege a battery claim or cause of action in their complaint. As such, it is
13    respectfully requested that the Court disregard this argument.
14    X.    CONCLUSION:
15          For the foregoing reasons, the City of Chico and Chico Defendants
16    respectfully request that the Court grant their Motion for Summary Judgment, or in
17    the alternative, grant partial Summary Judgment as the Court deems appropriate.
18
19    Dated: July 23, 2019                   ALVAREZ-GLASMAN & COLVIN
20
21
                                             /s/ Roger A. Colvin, Esquire
22                                           Roger A. Colvin
                                             Attorneys for Defendants
23                                           City of Chico, Jeremy Gagnebin, Alex
24
                                             Fliehr, and Jared Cumber

25
26
27
28


                                               12
     Case 2:18-cv-00153-JAM-DMC Document 15 Filed 07/23/19 Page 13 of 13


 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on July 23, 2019, I electronically filed the foregoing
 3    document with the Clerk of the Court for the United States District Court Eastern
 4    District of California by using the appellate CM/ECF system.
 5          I certify that all participants in the case are registered CM/ECF users and that
 6    service will be accomplished by the appellate CM/ECF system.
 7
 8                                                  /s/Maria Luisa Espinosa
                                                    Maria Luisa Espinosa
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               13
